Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. Applicant's submission for RCE filed on 1/3/22 has been entered.
 	This communication is responsive to the applicant’s amendment filed on 11/16/21. Claims 1 and 7 have been amended. Claims 1-20 are presented for examination.
                                                                                           
Response to Arguments
3.	Applicant’s arguments, see Pages 7-9, filed on 11/16/21, with respect to the rejection(s) of claim(s) 1-20 under Hazen in view of Maturana have been fully considered and are persuasive.  However, upon further consideration, due to amendment to the claim a new ground(s) of rejection is made over Hazen in view of Maturana, and further in view of Morrison (Pub: 2008/0244449).
 Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hazen (US PG Pub: 2012/0123583) in view of Maturana (Pub: 2015/0277399), and further in view of Morrison (Pub: 2008/0244449).
6.	Regarding claim 1, Hazen teaches a method for generating closed-loop control parameters of a closed-loop control for a control system of a technical system, the method comprising: a) determining trend data [comprising a time profile of a process variable to be controlled and a corresponding manipulated variable] of the closed-loop control (e.g., The method involves receiving data measured after at least a portion of the injection molding process. The data generally represents process parameters, operating parameters, or both of the injection molding process) (Para. [0012]) continuously during runtime of the technical system via the control system (e.g., Conceptually, the approach described here adds a layer of multivariate control (e.g., automated control) above and beyond process monitoring. Thus, in addition to detecting and diagnosing potential issues in the process, the method, system, and controllers described here can implement corrective action (e.g., by modifying operating parameters of the process) substantially in real-time via a closed loop process, resulting in higher and more consistent quality, less culled or scrapped materials or final products, less downtime, and less opportunity for human error) (Para. [0010], also refer to Para. [0012]));
	b) checking the trend data [comprising a time profile of a process variable to be controlled and a corresponding manipulated variable] continuously to determine whether at least one specific trigger criterion has been met (e.g., The method involves comparing the received data with a multivariate model that approximates the injection molding process to provide a result) (Para. [0012]);
 The outputs 125 can be electrical, optical, magnetic, acoustic, or other signals capable of transmitting the data or being transmitted to or within the processor 105. The outputs 125 can include data representative of process parameters (also referred to as dependent variable data X.sub.D), operating parameters (also referred to as manipulated variable data X.sub.MV), or both) (Para. [0032])  [arranged in a server which is independent of the closed-loop control] in an event the specific trigger criterion (e.g., Upon the result of the comparison satisfying a condition, the method further involves determining one or more values for a set of operating parameters for the injection molding process) (Para. [0012]);
	d) generating revised closed-loop control parameters by the controller optimization module (e.g., and updating at least one operating parameter of the injection molding process when the one or more determined values for the set of operating parameters satisfies a criterion) (Para. [0012]);
	and e) transmitting the closed-loop control parameters generated by the controller optimization module to the control system (e.g., In some embodiments, updating involves communicating one or more of the determined values for the operating parameters to a machine, tool, mold, or apparatus of the injection molding process. Updating can also involve setting at least one operating parameter of a machine, tool, mold, or apparatus associated with the injection molding process) (Para. [0014]).
	Hazen does not specifically teach transmitting of trend data to a controller optimization module arranged in a server which is independent of the closed-loop control.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Hazen and Maturana before him/her, to modify the teachings of Hazen to include the transmitting data to a independent remote server teachings of Maturana with the motivation to provide a control loop tuning system that executes on a cloud platform, the cloud-based tuning functionality can be provided as a 
	The combination of Hazen and Majurana does not specifically teach trend data comprising a time profile of a process variable to be controlled and a corresponding manipulated variable.
	Morrison teaches trend data comprising a time profile of a process variable to be controlled (e.g., For instance, the controls 220 could be used to view trends of specific process variables over time, to establish setpoints for the process variables, and to establish whether the process variables are controlled manually or via a process controller) (Para. [0048]) and a corresponding manipulated variable (e.g., This may also include identifying up to a specified number of additional process variables associated with the identified focal process variable. The additional process variables could represent controlled, manipulated, and/or disturbance variables, depending on the type of the focal process variable and the particular process being controlled) (Para. [0111]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Hazen, Maturana, and Morrison before him/her, to modify the combined teachings of Hazen, and Maturana to include the trend data comprising a time profile of a process variable to be controlled and a corresponding manipulated variable teachings of Morrison with the motivation to view trends of specific process variables over time, to establish setpoints for the process variables, and to establish whether the process variables are controlled manually or via a process controller. (Morrison: Para. [0048]).

	Regarding claim 2, the combination of Hazen, Maturana, and Morrison teaches the method as claimed in claim 1, wherein Hazen further teaches at least one trigger criterion comprises at least one of (i) an overshooting and (ii) undershooting of at least one threshold value in the trend data (e.g. For example, the comparing of step 220 involves determining at least one of a predicted score value, a multivariate statistic, or both and the condition in step 230 is satisfied if the predicted score value, the multivariate statistic, or both exceeds one or more threshold functions, values, or levels. In some embodiments, the condition of step 230 comprises a trend in a multivariate analysis of the injection molding process) (exceeding the threshold value is interpreted as overshooting of threshold value in trend data) (Para. [0038]).
8.	Regarding claim 3, t the combination of Hazen, Maturana, and Morrison teaches the method as claimed in claim 1, wherein Hazen further teaches at least one trigger criterion comprises a quantitative overshooting of a rate of change in the trend data (e.g.,  In other examples, the measured variable changes at a higher rate (e.g., includes higher frequency components). If the higher frequency components are of interest, the ADC 304 samples the variable at a higher rate (e.g., at least twice the frequency of the highest frequency component of interest)) (Para. [0047]).
9.	Regarding claim 4, as to claim 4, applicant is directed to the citation for claim 3 above. 
10.	Regarding claim 5, the combination of Hazen, Maturana, and Morrison teaches the method as claimed in claim 1, wherein Hazen further teaches at least one trigger criterion comprises a user input by an operator operating the control system (e.g., FIG. 4 is an exemplary user interface 400 for specifying constraints to be applied to optimize a controller objective function, e.g., of the type illustrated at step 316 of FIG. 3. The user interface 400 includes an area 404 identifying constraints on an objective function (not shown) to be optimized. The area 404 
11.	Regarding claim 6, the combination of Hazen, Maturana, and Morrison teaches the method as claimed in claim 1, wherein Hazen further teaches the closed-loop control of the control system and the controller optimization module are implemented on mutually independent separate computer infrastructures (e.g., Method steps can be performed by one or more programmable processors executing a computer program to perform functions of the technology by operating on input data and generating output. Method steps can also be performed by, and apparatus can be implemented as, special purpose logic circuitry, e.g., an FPGA (field programmable gate array) or an ASIC (application-specific integrated circuit). Modules can refer to portions of the computer program and/or the processor/special circuitry that implements that functionality) (Para. [0068]).
12.	Regarding claim 7, Claims 10 recites an operator station client of an operator station server of a control system of a technical system that implement the method of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claim 1 also applies to claim 7. Hazen further disclose operator station server (e.g., The above described techniques can be implemented in a distributed computing system that includes a back-end component, e.g., as a data server, and/or a middleware component, e.g., an application server, 
13.	Regarding claim 8, the combination of Hazen, Maturana, and Morrison teaches the operator station client as claimed in claim 7, wherein Hazen further teaches the operator station client is further configured to: retrieve trend data of a plurality of closed-loop controls and further process said retrieved trend data of a plurality of closed-loop controls (e.g., Additionally, the process 300 involves retrieving one or more constraints (step 324) if constraints are applied (e.g., from a memory 160 or via a user interface 110). The constraints can be user-specified, or the constraints can be default or threshold values. In some embodiments, when a particular type of data is not received, the constraints associated with that type of data are not used for optimization of the objective function. For example, if predicted dependent variable data are not received or used, constraints associated with predicted dependent variable data are disabled, unavailable, or not used, e.g., by the solver module 120) (Para. [0057]).
	Regarding claim 9, the combination of Hazen, Maturana, and Morrison teaches the operator station client as claimed in claim 7, wherein Hazen further teaches the operator station client stores the revised closed-loop control parameters received from the controller optimization module in a data archive of the operator station server (e.g., The system 100 also includes a memory 160. The memory 160 can be used for, for example, storing previously-generated multivariate models 150', and/or previously-generated prediction portions 155a', and/or previously-generated approximation portions 155b', and/or previously-generated results 165' from the comparison module for later use. Other information can also be stored in the memory 160, as will be appreciated) (previously generated result and other information is interpreted as revised closed loop control parameter) (Para. [0035]).  
15.	Regarding claim 10, as to claim 10, applicant is directed to the citation for claim 9 above. 
16.	Regarding claim 11-13, as to claim 11-13, applicant is directed to the citation for claim 2 above. 
17.	Regarding claim 14, as to claim 14, applicant is directed to the citation for claim 4 above. 
18.	Regarding claim 15, as to claim 15, applicant is directed to the citation for claim 5 above. 
19.	Regarding claim 16, as to claim 16, applicant is directed to the citation for claim 6 above. 
20.	Regarding claim 17, Claims 17 recites a control system for a technical system, the control system being configured to implement the method as claimed in claim 1. Therefore the rejection applied to claim 1 also applies to claim 17.
	Regarding claim 18, the combination of Hazen, Maturana, and Morrison teaches the control system as claimed in claim 17, wherein Hazen further teaches the technical system comprises a manufacturing or process plant (e.g., The concepts described herein involve a closed-loop process for controlling discrete manufacturing processes, e.g., injection molding, based on a multivariate model) (Para. [0009]).
22.	Regarding claim 19, the combination of Hazen, Maturana, and Morrison teaches the control system as claimed in claim 17, wherein Hazen further teaches the control system operates a technical system 2012 (e.g., Conceptually, the approach described here adds a layer of multivariate control (e.g., automated control) above and beyond process monitoring. Thus, in addition to detecting and diagnosing potential issues in the process, the method, system, and controllers described here can implement corrective action (e.g., by modifying operating parameters of the process) substantially in real-time via a closed loop process, resulting in higher and more consistent quality, less culled or scrapped materials or final products, less downtime, and less opportunity for human error) (Para. [0010]).
23.	Regarding claim 20, as to claim 20, applicant is directed to the citation for claim 6 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116